DETAILED ACTION

The following is a final office action is response to communications received on 07/31/2022.  Claims 1-18 are currently pending and addressed below. Claims 3, 5-9, 16 & 17 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered but they are not persuasive. On page 7, applicant argues that there is no disclosure in Veriaan of any means for placing a grafting material into a patient.  The deformable body 2 of Veriaan is described as being formed of  PLGA, PCL, alginates, polymers, etc.  None of the which are graft materials.
The examiner respectfully disagrees.  A graft is widely known in the art as any filler or scaffold material used to regenerate or promote tissue formation/healing.  Mindful of this, it is the examiner’s position that Veriaan’s PGLA and PCl are well known graft materials often used in bone engineering/regeneration.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 & 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verlaan et al. (US 2021/0177466).

    PNG
    media_image1.png
    981
    729
    media_image1.png
    Greyscale

Regarding Claim 1, Verlaan teaches a device (1) comprising a body of substantially cylindrical shape, including an upper surface (shown) and a spaced apart lower surface (shown) defining an outer wall (shown) and surface therebetween; an engagement section (shown) located on the upper surface of the body sized and shaped to engage a head of a bone fastener (20); a through hole (3) extending axially through the body between the upper surface and the lower surface thereof, the through hole being sized to receive therethrough an elongate threaded shank extending from the head of the bone fastener (Fig 4), wherein the device is formed from a material that includes at least one of: soft cadaveric allograft, hard cadaveric allograft, and synthetic bone void fillers [0061]-[0062].
Regarding Claim 2, Verlaan teaches wherein the engagement section (shown) is characterized by a concavity (Fig 4) defining a chamfer (shown) extending inwardly into the body of the graft collar to engage an a convexly shaped lower surface of the head (24) of the bone fastener (20).
Regarding Claim 4, Verlaan teaches wherein a diameter of the head of bone fastener is substantially equal to or less than a diameter of the body of the graft collar [0138].
Regarding Claim 10, Verlaan teaches wherein the material from which the graft collar is formed causes the body to exhibit a first shape at rest (Fig 2), without any eternal forces imparting any elastic deformation thereof.  
Regarding Claim 11, Verlaan teaches wherein the material from which the graft collar is formed causes the body to deform, in response to force from the head of the bone fastener during implantation of the bone fastener into a patient's bone, from the first shape to an intermediate shape (i.e., a deformed point between the first shape illustrated in Fig 2 and the final shape illustrated in Fig 4), which includes an increased diameter of the body.  
Regarding Claim 12, Verlaan teaches wherein the material from which the graft collar is formed causes the body to deform, in response to further forces from the head of the bone fastener during further implantation of the bone fastener into the patient's bone, from the intermediate shape to a final second shape (as shown in figure 4), which includes a further increased diameter of the body.
Regarding Claim 13, Verlaan teaches wherein the material from which the graft collar is formed causes the final second shape to remain in a relatively solid state (Fig 4), maintaining the achieved elastic deformation while patient healing progresses.
Regarding Claim 14, Verlaan teaches wherein the material [0061]-[0062] from which the graft collar is formed permits wicking of liquid biologics and/or absorption of a patient's blood and cells after 3Application No.: 16/782,256Attorney Docket: 980-002the bone fastener and graft collar have been implanted. 
Regarding Claim 15, Verlaan teaches the device of claim 1.  Further, Verlaan teaches a bone fastener (20) having a head (24), and an elongate threaded shank (21) extending from the head.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774